Decided October 20, 1908.
On Petition for Eehearing.
Opinion by
Mr. Commissioner King.
16. Defendants in their petition for rehearing strongly urge as error the affirmance of that part of the decree of the circuit court holding, in. effect, that Asher Marks, deceased, was not a member of the'partnership of S. Marks and H. Wollenberg. In the preparation of the former opinion we were of the impression that a statement to that effect appeared only in the findings of fact of the court below, all of which are not necessarily sustained by an affirmance of the decree (Gentry v. Pacific Live Stock Co. 45 Or. 233: 77 Pac. 115), and accordingly passed the question unnoticed; but our attention is called to the fact that the same statement appears in the decree as affirmed, which feature we inadvertently overlooked, making a consideration thereof necessary.
The issue involving this point is made by the affirmative averments in the answer, but no. relief asked in respect thereto; and while this issue, by each of the parties, is treated as one of which a court of equity may take cognizance, we are cited to no authority therefor, and its right to do so is extremely doubtful. The pleadings do not state, nor purport to state, facts sufficient to indicate why the county court, in the exer*432eise of its probate jurisdiction, cannot, in respect to the point urged, afford the desired relief, without which averment jurisdiction thereof cannot be assumed in this proceeding. The question relative to the respective interests of the heirs is not before us. Moreover the fact that plaintiffs are the heirs of Zulkind Krotki, deceased, is not only clearly established by evidence offered on behalf of plaintiffs, but stands unquestioned by defendants. The interest, however, to which each, as such heir, may be entitled in the personal estate of decedent, or proceeds thereof, so long as the estate remains unsettled, can only arise in, and be determined by, the county court on the final distribution of such estate.
17. The title to all realty, upon the death of its owner, passes directly to the heirs of the decedent as tenants in common, subject only to the rights of the executor or administrator to possession for payment of debts: Sections 1147, 1221, B. & C. Comp.; Clark v. Bundy, 29 Or. 190, 193 (44 Pac. 282) ; Noon's Estate, 49 Or. 286, 291 (88 Pac. 673: 90 Pac. 673). But the personal property by operation of law goes to the administrator or executor, in respect to which the county court has exclusive jurisdiction: Winkle v. Winkle, 8 Or. 193; State v. O’Day, 41 Or. 495, 500 (69 Pac. 542).
18. The question, therefore, as to what constitutes the personal estate in which the heirs may be entitled to share, including their respective interests therein, is a matter for the county court’s determination; and it was not the intention in the opinion that a decree be entered in respect thereto. The purpose intended thereby was to set aside and declare null and void the instruments alluded to; and we understand this to have been the object sought by this suit, as indicated by the averments of the complaint, including the prayer thereof.
The legal effect of our opinion, as well as of the decree to be entered under it, is to leave the status of *433the parties with respect to each other undetermined, the adjudication of which reverts to the county court as if no pretended transfers had ever been made by Krotki to Marks, and as if no suit had been brought in respect thereto, holding merely that the instruments here involved are void and of no effect, and directing that they be set aside accordingly.
Other points are also urged in the petition for rehearing, but they were fully considered and determined in the opinion, and after a re-examinafion thereof we are satisfied with the conclusions there reached.
With this modification,, the petition should be denied.
Decree Modified: Rehearing Denied.